BIJUR, J.
Plaintiffs certainly made out a prima facie case of the purchase of vinegar from defendants, introducing the bill receipted by defendants, and showed that the vinegar had been inspected by officers of the state government and found below test, whereupon plaintiffs were sued by the state for the appropriate penalty, and compromised for $50. They further showed that they had notified defendants of the pendency of the action and afforded defendants an *896opportunity to defend the same. Under the circumstances, plaintiffs are to recover. Friedgood v. Kline, 67 Misc. Rep. 428, 123 N. Y. Supp. 247.
Judgment reversed, and new trial ordered, with costs to appellants to abide the event. All concur.